Citation Nr: 0943196	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for a left knee disability, associated with a right 
knee disability.

2.  Entitlement to an effective date earlier than November 2, 
2006 for the award of a 30 percent evaluation for service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in September 2004 and 
December 2006 by the Department of Veterans Affairs Regional 
Office in San Diego, California.

The September 2004 rating decision also denied increased 
evaluations for a right knee disability and scar of the right 
knee.  The Veteran appealed both of these issues.  In an 
August 2008 statement, the Veteran stated that he was 
satisfied with the evaluations of his right knee and wished 
to withdraw the claims.  These two issues are therefore no 
longer on appeal and not before the Board at this time.

In his Form 9 substantive appeal, the appellant requested a 
Travel Board hearing before a Veterans Law Judge at the RO.  
However, in a statement received in December 2007, the 
appellant stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2009).  Accordingly, the 
Board may proceed.

The issue of an increased evaluation for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 13, 2004, the Veteran had not submitted 
a formal or informal claim for an increased disability rating 
for a right knee disability since he was awarded a 20 percent 
rating in a March 1998 rating decision.

2.  The evidence shows that, as of September 26, 2006, but no 
earlier, the Veteran's right knee met the criteria for a 30 
percent disability rating.


CONCLUSION OF LAW

The criteria for an effective date of September 26, 2006, for 
the grant of 30 percent disability for a right knee 
disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

The Veteran contends that he should be granted an earlier 
effective date for his 30 percent disability rating for a 
service-connected right knee disability, specifically that 
the effective date should be as early as January 13, 2004, 
the date of his claim for an increased rating.  

The Veteran was granted service connection for a right knee 
disability in a July 1971 rating decision.  The RO granted an 
increased disability rating of 20 percent in a March 1998 
rating decision.

The Veteran filed a claim for an increased disability rating 
for the right knee disability on January 13, 2004.  An RO 
rating decision in September 2004 continued the previous 
disability rating of 20 percent for the Veteran's right knee 
disability.  The Veteran appealed the decision.

In December 2006, the RO granted an increased disability 
rating of 30 percent for the Veteran's right knee, effective 
November 2, 2006, the date of a VA examination in which the 
right knee was demonstrated to meet the criteria for a 30 
percent disability rating.

The Veteran now contends that his right knee has merited the 
30 percent rating since the date of his increased rating 
claim, January 13, 2004, and that he should be granted 30 
percent disability for the right knee disability from the 
date of the increased rating claim.  The Veteran has since 
withdrawn his appeal regarding the rating itself for his 
right knee disability.

First, the Board must note that, since the March 1998 rating 
decision granting a 20 percent disability rating, the Veteran 
made no claims regarding an increased rating, either formal 
or informal, prior to January 13, 2004.  Simply stated, VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).   

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.   

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261. 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  For a rating greater 
than 30 percent for limitation of flexion, there must be 
evidence of ankylosis of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  However, in this case, it is important for the 
veteran to understand that without consideration of pain the 
current evaluation could not be justified, let alone a higher 
evaluation or two separate evaluations.  

The Veteran has been afforded three VA examinations since 
filing his increased rating claim.  In the March 2004 
examination, the Veteran reported constant pain and swelling 
of the knee which caused difficulty with standing and walking 
and an inability to bend, jump, or run.  The Veteran reported 
that the knee felt weak and gave out occasionally.  On 
physical examination, the right knee appeared swollen.  There 
was joint tenderness, 1+ crepitus, and 1+ effusion.  Flexion 
was to 140 degrees with pain at 140 degrees, and extension 
was to 0 degrees with pain at 0 degrees.  The range of motion 
was limited by pain, fatigue, weakness, and lack of 
endurance, with lack of endurance the predominant limiting 
factor.  No ankylosis was found.  Drawers tests and 
McMurray's test were negative. There was no recurrent 
subluxation or locking found.  Gait included a moderate to 
severe limp without ataxia or instability present.  The 
examiner diagnosed degenerative arthritis of the right knee 
status post surgery with objective joint tenderness, 1+ 
crepitus, 1+ effusion, full range of motion with pain, and no 
joint instability.

The Board finds the March 2004 examination does not indicate 
that the Veteran met the criteria for 30 percent disability 
for right knee disability at that time and, in fact, provides 
evidence against such a finding.  

A September 2004 VA orthopedic consultation included reports 
by the Veteran that he walked with a cane occasionally.  Upon 
physical examination, range of motion was full with 
crepitation.  The medial and lateral collateral ligaments and 
the anterior and posterior cruciate ligaments were intact.  
The treating physician diagnosed severe degenerative joint 
disease of the knees.

Standing X-rays of the right knee taken in October 2004 
indicate advanced right medial compartment degenerative 
changes, chondrocalcinosis of the right knee, and moderate 
right patellofemoral hypertrophic degenerative changes.

A July 2005 VA orthopedic consultation included complaints of 
severe pain of the right knee.  The Veteran reported giving 
way, which was relatively recent.  Upon physical examination 
of the right knee, there was no effusion or atrophy.  There 
was mild deformity in varus.  Range of motion was full with 
crepitation.  Medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments were intact.  X-
rays showed severe degenerative joint disease of the right 
knee with bone on bone in the medial compartment.

The Board finds that these treatment reports do not indicate 
that the Veteran met the criteria for 30 percent disability 
for right knee disability at that time and, in fact, provide 
evidence against such a finding.

The Veteran was afforded a second VA examination in August 
2005.  He reported constant pain in the right knee joint, 
worsened by any weight-bearing activities.  He reported that 
the knee had given out four times in the previous month.  He 
reported weakness and swelling in addition to pain and stated 
that he was wearing a brace and using a cane for ambulation.  
Upon physical examination, posture was abnormal with mild 
genu varum deformity involving both knees and he had a mild 
right antalgic gait.  There was no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability of the right knee.  There was crepitus with the 
presence of locking pain.  There was no subluxation or joint 
effusion.  Active flexion was limited to 115 degrees out of 
140 degrees, with pain at 90 degrees.  Active extension was 
limited to -15 degrees, with pain at -30 degrees.  Range of 
motion was limited by pain, fatigue, weakness, lack of 
endurance, and incoordination following repetitive use, with 
pain having the major functional impact.  McMurray's and 
drawer tests were moderately positive. 

The Board finds the August 2005 examination does not indicate 
that the Veteran met the criteria for 30 percent disability 
for right knee disability at that time and, in fact, provides 
evidence against such a finding.  

A January 2006 VA orthopedic consultation included a 
diagnosis of sprain and possible bone chip of the right knee.  
Upon physical examination, range of motion was full with pain 
and all ligaments were intact, providing evidence against 
this claim.

The Veteran sought an independent consultation with Dr. 
"R." on September 26, 2006.  He complained of pain 
approximately most of his waking hours and stated that he 
could only walk about 50 feet before feeling pain in the 
right knee.  He complained of pain in the musculature around 
the knee and reported using braces and canes.  Upon physical 
examination, there was mild to moderate VMO atrophy and 
arthritic bony changes about the right knee.  There was 
tenderness to palpation along the medial joint line.  Range 
of motion was very limited, reaching only about 30 degrees, 
at which point he had a significant amount of pain and 
withdrew the leg.  The examiner was unable to perform a full 
examination due to lack of range of motion.  A modified 
McMurray's test appeared negative.  There was no significant 
laxity with valgus or varus stressing.  Lachman's was 
negative.  Drawers were not performed due to inability to 
flex fully.

The Veteran was afforded a third VA examination in November 
2006.  The Veteran reported continued use of a cane for 
ambulation.  There was tenderness, abnormal movement of the 
knee, and guarding of movement, as well as crepitus.  X-ray 
results indicated moderately severe right sided medial 
compartment narrowing with adjacent hypertrophic degenerative 
changes, moderate right patellofemoral joint narrowing with 
hypertrophic degenerative changes, right sided effusion, and 
diffuse atherosclerotic calcification.  Range of motion was 
90 degrees flexion with pain at 70 degrees, and -5 degrees 
extension with pain at -5 degrees.  The examiner opined that 
the right knee joint function was additionally limited after 
repetitive use by pain and lack of endurance by 50 degrees.

Based upon the results of the November VA examination, the RO 
granted a 30 percent disability rating for the right knee, 
effective November 2, 2006, the date of the examination.

The Board finds that the Veteran's right knee met the 
criteria for a 30 percent disability rating as of the 
September 26, 2006 examination by Dr. R., due to the very 
limited range of motion caused by pain.  However, the Board 
finds that the evidence does not show that the Veteran's 
right knee merited a 30 percent rating prior to September 26, 
2006.  

Simply stated, the Veteran's right knee disability prior to 
September 26, 2006 does not merit a higher rating of 30 
percent according to the schedular criteria.  The Veteran did 
not display, for example, limitation of flexion to 15 
degrees, limitation of extension to 20 degrees, or any severe 
recurrent subluxation or lateral instability.

Overall, the Board finds that the Veteran's right knee 
disability prior to September 26, 2006 more closely match the 
20 percent schedular criteria.  The Board must find that the 
post-service treatment records, as a whole, support this 
finding. 

The Board therefore grants an earlier effective date of 
September 26, 2006, but no earlier, for the 30 percent rating 
for the Veteran's right knee disability.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2004, April 2004, May 2008, and 
August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded VA 
examinations in March 2004, August 2005, and November 2006.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

An effective date of September 26, 2006, but no earlier, for 
a 30 percent evaluation for the service-connected right knee 
disability is granted.

REMAND

The Veteran is claiming that his left knee disability merits 
a higher disability evaluation.  He was most recently 
afforded a VA examination for this disability in November 
2006, nearly 3 years ago.  Since that time, the treatment 
records indicate that the Veteran has complained of buckling 
of the left knee since October 2007.  The Veteran has also 
reported that he may qualify for a left total knee 
replacement.

Additionally, the Veteran underwent a right total knee 
replacement in August 2008.  Because the left knee disability 
was granted service connection secondary to the original 
right knee disability, a new examination is needed to 
ascertain any impact that the right total knee replacement 
may have had on the left knee disability.

The Board finds that the November 2006 examination results 
are too remote and that the Veteran must be scheduled for a 
new examination in light of the evidence cited above.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from 
September 2008 through the present not 
already included in the claims file.  

2.  The RO should request of the Veteran 
any private records not already included 
in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his left knee 
disability.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


